The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 918 (AC 16135), is granted, limited to the following issues:
“1. Did the Appellate Court properly affirm the trial court’s decision overruling the attorney trial referee’s conclusion that the agreement between the plaintiff and *843the defendants complied with the Home Improvement Act, General Statutes § 20-429 (a) (6); if so, did the Appellate Court also properly affirm the trial court’s conclusion that the plaintiff is not entitled to recover under its claim of unjust enrichment?
Decided July 29, 1997
The Supreme Court docket number is SC 15741.
Alan R. Spirer, in support of the petition.
Christopher C. Vaugh, in opposition.
“2. Did the Appellate Court properly affirm the trial court’s decision overruling the attorney trial referee’s conclusion that the defendants’ bad faith precluded their invocation of the Home Improvement Act as a basis for repudiating the contract?”